Citation Nr: 0704924	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 until 
February 1955. 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska that denied service connection for tinnitus.


FINDING OF FACT

There is competent clinical evidence of record that the 
veteran does not have tinnitus as the result of any incident 
of service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus.  He 
asserts that loud and sustained noise exposure in service led 
to ringing of the ears which has gotten progressively worse 
over the years.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for tinnitus has been 
accomplished.  As evidenced by the statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in February 2005, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.  He was afforded a VA examination in March 
2005.  VA clinical records dated between 2001 and 2005 have 
been received and associated with the claims folder.   The 
veteran withdrew his request for a formal hearing that was to 
be held in October 2005.  There is no indication from either 
the appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issues on appeal.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).

Factual background

The veteran's administrative records reflect that he had a 
military occupational specialty of wire operator in a signal 
operations battalion.  He received the Korean Service Medal.

The service medical records reflect no complaints with 
respect to the appellant's ears or hearing.  Upon examination 
in February 1955 for separation from active duty, the ears 
were evaluated as normal and no pertinent defects were 
recorded.  When examined in December 1955 for VA compensation 
purposes unrelated to this appeal, the ears were evaluated as 
negative. The veteran did not indicate that he had any 
problem with his ears.

The veteran filed a claim for service connection for tinnitus 
in January 2005.

Extensive VA outpatient clinical records dated between 2001 
and 2005 were received and associated with the record.  No 
complaints referable to ringing of the ears or tinnitus were 
recorded.

The appellant was afforded a VA audiological examination in 
March 2005.  He stated that he had exposure to 105 Howitzers, 
rifle and machine gun fire during service, and said that most 
of his exposure came from being a member of the signal corps.  
The veteran related that after service, he worked for the 
telephone company.  It was reported that he denied any recent 
middle ear difficulties, but did have occasional dizziness 
that was described as "off balance."  He stated that a 
constant ringing in the ears had begun approximately 15 years 
before, and that he wore a headset most of the time because 
of constant noise in his ears.

A hearing evaluation was performed.  The examiner noted that 
the claims folder was reviewed.  An opinion was provided to 
the effect that it was not as least as likely as not that the 
veteran's tinnitus was related to his military service since 
he noted that it first began approximately 15 years before 
and not during his military service.  The examiner added that 
the underlying cause for the reported tinnitus was not 
related to the same causative factor for hearing loss related 
to service found on examination that same date.

Legal Analysis

The veteran's service medical records do not show any 
history, diagnosis, or treatment of tinnitus, to include upon 
separation examination in 1955.  The Board observes that 
post-service medical records that have been received do not 
refer to any complaints, findings, history or diagnosis 
relating to ringing of the ears or tinnitus.

Nonetheless, the veteran is competent to report that he has 
had ringing in his ears since service.  However, his report 
of in-service tinnitus and continuity of symptomatology must 
be weighed against the clinical evidence of record that shows 
no findings or complaints of tinnitus in service or for 
decades thereafter.  Also weighing against the claim is the 
opinion by the VA audiology examiner in March 2005 finding 
that tinnitus was less than likely of service onset.  There 
is no other competent medical opinion in the record that 
supports a finding that the claimed tinnitus is related to 
service.  The Board thus concludes that the weight of the 
evidence is against the claim (See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that the absence of treatment 
for the claimed disability for decades after service 
constituted negative evidence against the claim)), and 
service connection for tinnitus must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 57 (1991).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


